Citation Nr: 1642994	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & M.L.


ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a February 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA policy requires that the initial diagnosis of TBI must be made by a physiatrist, a psychiatrist, a neurosurgeon, or a neurologist.  VA M21-1, Part III, Subpart iv, Chapter 3, Section D.2.j.  VA issued a policy letter in July 2016, acknowledging that the specialist must be the individual to perform the TBI examination.  See VA Policy Letter 16-03.  The purpose of this requirement is to "ensure[] that Veterans claiming service connection for TBI receive a comprehensive initial TBI exam to support their claims."  Id.  

The Veteran was provided an initial VA TBI examination in April 2010.  A nurse practitioner conducted the April 2010 examination.  More than a month later, a neurologist signed the report under the note, "receipt acknowledged."  At no other time during the course of the appeal has VA provided the Veteran another examination for TBI.  In making this finding, the Board recognizes that the Veteran underwent a July 2011 neurology examination.  That examination, however, failed to even mention the possibility of TBI, despite the Veteran's documented in-service head injury, and the regular notation of a history of TBI in the medical records associated with the claims file.

The Veteran's representative raised the issue of an inadequate initial examination both at the Board videoconference hearing (see Feb. 4, 2014 Transcript at 7), and in his January 2013 Statement of Accredited Representative ("The veteran's original compensation and pension exam dated April 23, 2010, should have been consider[ed] inadequate for rating purpose[s] since the appropriate medical examiner did not sign off on the exam . . . .").  The Board agrees that the examination was not performed in compliance with VA policy, and is therefore inadequate.  A remand is appropriate to provide the necessary re-examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a TBI examination with an appropriate specialist.  The entire claims file, including this remand, should be made available to and be reviewed by the specialist performing the examination, and he or she should confirm that such records were reviewed as part of the examination process. 

The examining specialist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  If the Veteran is diagnosed with the residuals of a traumatic brain injury, the specialist should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

The specialist must provide a complete rationale in support of any opinions proffered.  If the specialist is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

